 

POLARITYTE, INC.

CHANGE IN CONTROL COMPENSATION PLAN

 

ARTICLE I - INTRODUCTION

 

Section 1.1 Background. The Board of Directors of PolarityTE, Inc. (the
“Company”), has considered the effect a Change in Control of the Company may
have on certain Executives of the Company. The Board has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of its Executives, notwithstanding
the possibility, threat or occurrence of a Change in Control of the Company. The
Board believes it is imperative to diminish the inevitable distraction of its
Executives by virtue of the personal uncertainties and risks, including personal
financial risks, created by a pending or threatened Change in Control of the
Company.

 

Section 1.2 Purpose. This Plan is designed to encourage the Executives’ full
attention and dedication to the Company currently and in the event of any
threatened or pending Change in Control transaction and, notwithstanding the
outcome of any such proposed transaction, to assure fair treatment of such
Executives in the event of a Change in Control of the Company.

 

ARTICLE II - ESTABLISHMENT OF THE POLICY

 

Section 2.1 Applicability of Plan. The benefits provided by this Plan shall be
available to all Executives who, at or after the Effective Date, meet the
eligibility requirements of Article IV hereof.

 

Section 2.2 Contractual Right to Benefits. Subject to the provisions of Article
VIII hereof, this Plan establishes and vests in each Participant a contractual
right to the benefits to which he or she is entitled hereunder, enforceable by
the Participant against the Company on the terms and subject to the conditions
hereof.

 

ARTICLE III - DEFINITIONS AND CONSTRUCTION

 

Section 3.1 Definitions. The following terms shall have the following meanings
when used in this Plan with initial capital letters:

 

(a) “Base Pay” of a Participant means the Participant’s annual base salary from
the Company as in effect on the Termination Date; provided, however, that any
reductions in Base Pay following the date of the Change in Control will not be
considered when determining Base Pay hereunder.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Change in Control” of the Company shall be deemed to have occurred if the
events set forth in any one of the following paragraphs shall have occurred:

 

(i) The acquisition by any Person of Beneficial Ownership of fifty percent (50%)
or more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”), or (B) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (aa) any acquisition
directly from the Company, (bb) any acquisition by the Company, (cc) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (dd)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (A), (B), and (C) of subsection (iv) of this Section 3.1(c); or

 



   

 

 

(ii) The acquisition by any Person other than the Grandfathered Person of
Beneficial Ownership of thirty percent (30%) or more of either (A) the adjusted
then-outstanding shares of common stock of the Company (the “Adjusted
Outstanding Company Common Stock”), or (B) the combined voting power of the
adjusted then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Adjusted Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (aa) any
acquisition directly from the Company, (bb) any acquisition by the Company, (cc)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (dd)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (A), (B), and (C) of subsection (iv) of this Section 3.1(c); or

 

(iii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
members of the Board then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

(iv) Consummation of a reorganization, merger or consolidation of the Company or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition by the Company of assets or stock of another entity
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than eighty
percent (80%) of, respectively, the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including a corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

 



2

 

 

For purposes of this Section 3.1(c), “Person” shall mean any individual, firm,
corporation, partnership (general or limited), limited liability company,
limited liability partnership, association, unincorporated organization, trust
or other legal entity and also (y) any syndicate or group deemed to be a Person
under Section 13(d)(3) of the Exchange Act and Rule 13d-5(b) thereunder and (z)
any successor (by merger or otherwise) of any such firm, corporation,
partnership (general or limited), limited liability company, limited liability
partnership, association, unincorporated organization, trust, or other group or
entity.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Company” means PolarityTE, Inc., a Delaware corporation, and any successor
thereto as provided in Section 7.1 hereof.

 

(f) “Effective Date” means August 6, 2019.

 

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(h) “Executive” means any person who is the Company’s Chief Operating Officer,
President of Corporate Development, Chief Financial Officer, Chief Scientific
Officer, Chief Translational Medicine Officer, General Counsel, Chief
Intellectual Property Officer, or Chief Legal Officer.

 

(i) “Good Reason” means, without the express written consent of the Participant:

 

(i) the assignment to the Participant of any duties inconsistent in any
substantial respect with the Participant’s position (including status, office or
title), authority or responsibilities as in effect during the 120-day period
immediately preceding the Change in Control, which assignment results in a
substantial diminution in such position, authority or responsibilities or any
other substantial adverse change in such position, authority or
responsibilities, excluding an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company as set forth below;

 

(ii) any failure by the Company to furnish the Participant with compensation
(including Base Salary and Incentive Pay) and benefits at a level substantially
equal to or exceeding those received by the Participant from the Company or any
Subsidiary during the 120-day period preceding the Change in Control, other than
(A) an insubstantial and inadvertent failure remedied by the Company as set
forth below, (B) a reduction in the same type of compensation paid to Executives
that is applied to substantially all of the Executives of the Company in
approximately the same percentage of that type of compensation, or (C) a
reduction or modification of any employee benefit program covering substantially
all of the employees of the Company, which reduction or modification generally
applies to all employees covered under such program; or

 



3

 

 

(iii) the Company requiring the Participant to be based or to perform services
at any office or location that is in excess of 30 miles from the principal
location of the Participant’s work during the 120-day period immediately
preceding the Change in Control, except for travel reasonably required in the
performance of the Participant’s responsibilities.

 

Before a termination by the Participant under this Section 3.1(i) will
constitute termination for Good Reason, the Participant must give the Company a
Notice of Termination within 30 calendar days of the occurrence of the event
that constitutes Good Reason. Failure to provide such Notice of Termination
within such 30-day period shall be conclusive proof that the Participant shall
not have Good Reason to terminate employment.

 

For purposes of this Section 3.1(i), Good Reason shall exist only if the Company
fails to remedy the event or events constituting Good Reason within 30 calendar
days after receipt of the Notice of Termination from the Participant. If the
Participant determines that Good Reason for termination exists and timely files
a Notice of Termination, such determination shall be presumed to be true and the
Company will have the burden of proving that Good Reason does not exist.

 

(j) “Grandfathered Person” shall mean Denver Lough, his spouse, lineal
descendants and his Affiliates and Associates, and any trusts or other entities
whose principal beneficiary is Denver Lough, his spouse, lineal descendants or
his Affiliates and Associates.

 

(k) “Incentive Pay” means the target annual cash incentive award, if any, as
notified to the Participant for the year in which the Termination Date occurs
under the annual bonus, incentive or other payment of cash compensation in
addition to Base Pay, made or to be made in regard to services rendered in any
fiscal year or other annual measurement period pursuant to any bonus, incentive,
performance, or similar agreement, policy, program or arrangement of the Company
or any successor thereto.

 

(l) “Just Cause” means without the written consent of the Company, the
Participant (i) participates in fraud or embezzlement, in each case related to
the Company or its Subsidiaries, (ii) intentionally engages in other unlawful or
criminal activity of a serious nature in connection with his or her duties as an
Executive that causes or may reasonably be expected to cause substantial
economic injury to or substantial injury to the reputation of the Company or its
Subsidiaries, (iii) enters a guilty plea with respect to or is convicted of a
felony that causes or may reasonably be expected to cause substantial economic
injury to or substantial injury to the reputation of the Company or its
Subsidiaries, (iv) commits any intentional and deliberate breach of his or her
duties that, individually or in the aggregate, are material in relation to the
Participant’s overall duties and cause or are reasonably expected to cause
substantial economic injury to or substantial injury to the reputation of the
Company or its Subsidiaries, or (v) materially breaches any confidentiality or
noncompete agreement entered into with the Company. The Company shall have the
burden of proving that Just Cause exists. For purposes of this Plan, the
Participant shall not be deemed to have been terminated for “Just Cause”
hereunder unless (A) the Participant receives a Notice of Termination setting
forth the grounds for the termination at least 30 calendar days prior to the
specified Termination Date, (B) if requested by the Participant, the Participant
(and/or the Participant’s counsel or other representative) is granted a hearing
before the Board, and (C) the Board determines, by resolution duly adopted by a
majority of the members of the Board, that the Participant violated one or more
of the provisions of the definition of “Just Cause” set forth above.

 



4

 

 

(m) “Notice of Termination” means (i) a written notice of termination by the
Company to the Participant for Just Cause, or (ii) a written notice of
termination for Good Reason by the Participant to the Company, in either case,
setting forth in reasonable detail the specific reasons for termination and the
facts and circumstances claimed to provide a basis for termination of employment
under the provision indicated.

 

(n) “Participant” means an Executive who meets the eligibility requirements of
Article IV hereof, other than an Executive who has entered into a separate
agreement with the Company with terms that become operative upon the occurrence
of a change in control of the Company as defined in the agreement with the
Executive (other than a stock option or performance share award agreement or
other form of equity award agreement or participation document entered into
pursuant to a Company-sponsored plan that may incidentally refer to accelerated
vesting or accelerated payment upon a change in control (as defined in such
separate plan or document)).

 

(o) “Plan” means this Change in Control Compensation Plan.

 

(p) “Protection Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the date that is
six months following the date of the first occurrence of the Change in Control.

 

(q) “Severance Payment” means the payment of severance compensation as provided
in Article V hereof.

 

(r) “Subsidiary” means any corporation or other legal entity a majority of the
securities of which are owned by the Company or another Subsidiary of the
Company.

 

(r) “Termination Date” means, (i) with respect to a termination by the Company
for Just Cause, the date on which the Participant’s employment is terminated as
stated in the Notice of Termination, and (ii) with respect to a termination by
the Participant for Good Reason, the date that is 30 calendar days following the
Company’s receipt of the Notice of Termination, modified to the extent necessary
to be consistent with the requirements of Section 3.2(c) below.

 

Section 3.2 Status of Plan/Applicable Law.

 

(a) This Plan is classified as a “payroll practice” and is not a “plan” that is
subject to the provisions of the Employee Retirement Income Security Act of
1974, as amended. The Plan will be interpreted and administered accordingly.

 

(b) This Plan shall in all respects be interpreted, enforced and governed in
accordance with the laws of the state of Utah, without regard to principles of
conflicts of laws.

 



5

 

 

(c) Payment of amounts, including any Severance Payments, under this Plan are
intended to comply with an exception to or exclusion from the requirements of
Code Section 409A to the maximum extent possible and, to the extent Code Section
409A is applicable to any payments or benefits, this Plan is intended to comply
with the requirements of Code Section 409A. Notwithstanding any other provision
of this Plan to the contrary, this Plan shall be interpreted, operated and
administered in a manner consistent with such intentions. The payments or
benefits to be made or provided under this Plan, including any Severance
Payments, are intended to be exempt from the requirements of Code Section 409A
because they are (i) non-taxable benefits, (ii) welfare benefits within the
meaning of Treas. Reg. Sec. 1.409A-1(a)(5), (iii) short-term deferrals under
Treas. Reg. Sec. 1.409A-1(b)(4), or (iv) payments under a separation pay plan
within the meaning of Treas. Reg. Sec. 1.409A-1(b)(9). For purposes of Code
Section 409A, each payment under this Plan shall be treated as a separate
payment. Without limiting the generality of the foregoing, and notwithstanding
any other provision of this Plan to the contrary, all references in this Plan to
the termination of the Participant’s employment or separation from service
(including the date of such termination or separation or Termination Date) are
intended to mean the Participant’s “separation from service,” within the meaning
of Code Section 409A(a)(2)(A)(i). All reimbursements or in-kind benefits to be
made under this Plan that constitute deferred compensation subject to Code
Section 409A shall be made in accordance with the requirements of Treas. Reg.
Sec. 1.409A-3(i)(1)(iv). If, at the time of Participant’s termination of
employment, Participant is a “specified employee” within the meaning of Code
Section 409A, then any payment of an amount that is deferred compensation
subject to Code Section 409A and payable on account of a separation from service
shall be suspended and not made until the first business day following the end
of the six month period following the Participant’s termination of employment,
or if earlier, upon the Participant’s date of death.

 

Section 3.3 Severability. If a provision of this Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
this Plan and this Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

ARTICLE IV - ELIGIBILITY

 

Section 4.1 Participation. Each person who is an Executive on the Effective Date
shall be a Participant on the Effective Date. Thereafter, each other person who
becomes an Executive prior to both (a) a Change in Control, and (b) unless
specifically provided for by the Board at the time a Participant is elected as
an Executive, the date a notice of termination of the Plan is provided under
Section 8.1(a), shall automatically become a Participant on the day on which
such person becomes an Executive; provided, however, that if the person has not
been employed by the Company on a continuous full-time basis during the period
of 90 days prior to such day, he or she will not become a Participant until the
day that 90 days of continuous full-time employment has been completed.

 

Section 4.2 Duration of Participation. A Participant shall cease to be a
Participant and shall have no rights hereunder, without further action, when he
or she ceases to be an Executive, unless such Participant is then entitled to
payment of a Severance Payment as provided in Section 5.1 hereof. A Participant
entitled to a Severance Payment shall remain a Participant in this Plan until
the full amount of the Severance Payment has been paid to the Participant.

 



6

 

 

ARTICLE V - SEVERANCE PAYMENTS

 

Section 5.1 Right to Severance Payment.

 

(a) Subject to Subsection (c) hereof, a Participant shall be entitled to receive
from the Company a Severance Payment in the amount provided in Section 5.2
hereof if there has been a Change in Control and if, after a Change in Control
and within the Protection Period, (i) the Participant’s employment by the
Company shall be terminated by the Company without Just Cause, or (ii) the
Participant shall terminate employment with the Company for Good Reason.

 

(b) Notwithstanding anything to the contrary contained in this Plan, any
termination of employment of the Participant or removal of the Participant from
the office or position in the Company that occurs prior to a Change in Control,
but which the Participant reasonably demonstrates occurred at the request of a
third party who had taken steps reasonably calculated to effect the Change in
Control, shall be deemed to be a termination or removal of the Participant after
a Change in Control for purposes of this Plan.

 

(c) Notwithstanding anything to the contrary contained in this Plan, a
Participant shall not be entitled to receive any Severance Payment hereunder
unless within 60 days of the Participant’s termination (i) he or she has signed
and returned to the Company a release substantially in the form attached to this
Plan as Attachment A, and (ii) any applicable rescission period for such release
has expired. The Company shall provide a form of release to the Participant not
later than 5 days following the Participant’s Termination Date.

 

Section 5.2 Amount of Severance Payment.

 

(a) Each Participant entitled to a Severance Payment under this Plan shall
receive as such Severance Payment a lump sum cash payment in an amount equal to

 

(i) for any Participant who is designated as the Chief Operating Officer,
President of Corporate Development, or Chief Financial Officer, the sum of (A)
1.5 multiplied by the greater of $400,000 or Base Pay, and (B) 1.5 multiplied by
the greater of $400,000 or the target bonus established in an annual executive
target bonus plan in effect on the Termination Date; and

 

(ii) for any other Participant, (A) 1.0 multiplied by the greater of $350,000 or
Base Pay, and (B) 1.0 multiplied by the greater of $350,000 or the target bonus
established in an annual executive target bonus plan in effect on the
Termination Date; provided, however, that the amount of such cash payment
determined pursuant to this Section 5.2(a) shall be reduced by an amount equal
to the aggregate amount of any other cash payments in the nature of severance
payments paid or payable by the Company or any Subsidiary pursuant to any
agreement, policy, program, arrangement or requirement of statutory or common
law (other than this Plan or cash payments received in lieu of stock incentives)
from the Company.

 

(b) The Participant shall not be required to mitigate damages or the amount of
his or her Severance Payment by seeking other employment or otherwise, nor shall
the amount of such payment be reduced by any compensation earned by the
Participant as a result of employment after the termination of his or her
employment by the Company.

 



7

 

 

Section 5.3 Time of Severance Payment. The Severance Payment to which a
Participant is entitled under Section 5.2(a) shall be paid to the Participant by
the Company in cash and in full on the 60th day following the Participant’s
Termination Date. If a Participant should die before all amounts payable to him
or her under this Plan have been paid, such unpaid amounts shall be paid to the
personal representative of the Participant’s estate.

 

Section 5.4 Liability for Payment. The Company shall be solely liable for and
shall pay the Severance Payments (or cause the Severance Payments to be paid) to
the Participant.

 

ARTICLE VI - OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

Section 6.1 Other Benefits. Neither the provisions of this Plan nor the
Severance Payment provided for hereunder shall reduce or increase any amounts
otherwise payable, or in any other way affect a Participant’s rights as an
employee of the Company, whether existing now or hereafter, under any benefit,
incentive, retirement, stock option, stock bonus, stock purchase or employment
agreement, policy (other than this Plan), program or arrangement (collectively,
the “Other Plans”), except to the extent specifically provided in such Other
Plans. Notwithstanding the generality of the foregoing, each Participant is
entitled to receive any Base Salary accrued but unpaid as of the Termination
Date and any other bonus, incentive or other pay or employee benefits that are
accrued but unpaid as of the Termination Date.

 

Section 6.2 Certain Limitations. This Plan does not constitute a contract of
employment or impose on any Participant or the Company any obligation to retain
any Participant as an employee or in any other capacity, to change or not change
the status, terms or conditions of any Participant’s employment, or to change or
not change the Company’s policies regarding termination of employment.

 

ARTICLE VII - SUCCESSORS SECTION

 

Section 7.1 Successors. Without limiting the obligations of any person or entity
under applicable law, the Company shall require any successor or assignee,
whether direct or indirect, by purchase, reorganization, merger, consolidation
or otherwise, to all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Plan, shall mean
the Company as hereinbefore defined and any successor assignee to the business
or assets that by reason hereof becomes bound by the terms and provisions of
this Plan.

 

ARTICLE VIII - DURATION, AMENDMENT AND TERMINATION

 

Section 8.1 Duration/Termination.

 

(a) This Plan will terminate as to all Participants: (i) if a Change in Control
has not occurred, the date that is one year following the giving of notice to
each Executive who is a Participant on the date of the notice that the Board has
determined (by resolution adopted by a majority of the members of the Board)
that the Plan will terminate; and (ii) if a Change in Control has occurred, the
expiration of the Protection Period.

 



8

 

 

(b) Notwithstanding the foregoing, if a Change in Control occurs, this Plan
shall continue in full force and effect, and shall not terminate or expire until
after all Participants who were Participants on the date of the Change in
Control who became entitled to a Severance Payment hereunder shall have received
such payment in full.

 

Section 8.2 Amendment. Unless a Change in Control has previously occurred, this
Plan may be amended in any respect by resolution duly adopted by the Board;
provided, however, that no such amendment shall adversely affect the rights of a
Participant under this Plan without the Participant’s consent unless such
amendment does not become effective until the date that is one year following
the giving of notice to all Participants of the adoption of such amendment by
the Board. If a Change in Control occurs, notwithstanding the foregoing, this
Plan no longer shall be subject to amendment, change, substitution, deletion or
revocation in any respect.

 

Section 8.3 Form of Amendment/Termination. The form of any proper amendment or
termination of this Plan shall be a written instrument signed by a duly
authorized officer or officers of the Company, certifying that the amendment or
termination has been approved by the Board as provided in Sections 8.1 or 8.2
hereof. A proper amendment of this Plan automatically shall effectuate a
corresponding amendment to all Participants’ rights hereunder. A proper
termination of this Plan automatically shall effectuate a termination of all
Participants’ rights and benefits hereunder without further action.

 

ARTICLE IX - MISCELLANEOUS SECTION

 

Section 9.1 Legal Fees and Expenses

 

(a) It is the intent of the Company that Participants not be required to incur
any expenses associated with the enforcement of rights under this Plan because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to Participants hereunder. Accordingly, if the Company
has failed to comply with any of its obligations under this Plan or in the event
that the Company or any other person takes any action to declare this Plan void
or unenforceable, or institutes any litigation designed to deny, or to recover
from, a Participant the benefits intended to be provided to the Participant
hereunder, the Company irrevocably authorizes the Participant from time to time
to retain counsel of his or her choice, at the expense of the Company, as
hereafter provided, to represent the Participant in connection with the
initiation or defense of any legal action, whether by or against the Company, in
any jurisdiction. The Company shall pay or cause to be paid and shall be solely
responsible for any and all reasonable attorneys’ fees and expenses incurred by
the Participant in enforcing his or her rights hereunder individually (but not
as a representative of any class) as a result of the Company’s failure to
perform this Plan or any provision hereof or as a result of the Company or any
person contesting the validity or enforceability of this Plan or any provision
hereof.

 

(b) Notwithstanding any provision of the Plan to the contrary, all fees and
expenses subject to payment or reimbursement pursuant to this Section 9.1 shall
be paid not later than the last day of the calendar month following the calendar
month in which the Participant incurs such fees or expenses. The Participant
shall be solely responsible for timely providing to the Company sufficient proof
of the fees and expenses to be paid or reimbursed pursuant to this Section.

 



9

 

 

Section 9.2 Withholding of Taxes. The Company may withhold from any amounts
payable under this Plan all foreign, federal, state, or other taxes as the
Company reasonably determines are required pursuant to any law or government
regulation or ruling.

 

Section 9.3 Successors.

 

(a) This Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

 

(b) The rights under this Plan are personal in nature and neither the Company
nor any Participant shall, without the consent of the other, assign or transfer
any rights or obligations hereunder except as expressly provided in Sections 5.3
and 7.1 hereof. Without limiting the generality of the foregoing, the
Participant’s right to receive a Severance Payment hereunder shall not be
assignable or transferable, whether by pledge, creation of a security interest
or otherwise, other than by a transfer by his or her will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 9.3(b), the Company, shall have no liability
to pay any amount so attempted to be assigned or transferred.

 

(c) The Company and each Participant recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company, and each
Participant hereby agree and consent that the other shall be entitled to a
decree of specific performance, mandamus or other appropriate remedy to enforce
performance of this Plan.

 

Section 9.4 Notices. For all purposes of this Plan, all communications,
including without limitation notices, consents, requests or approvals provided
for herein, shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company (to the attention of the General Counsel of the Company), at its
principal executive office and to any Participant at his or her principal
residence as shown in the relevant records of the Company, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

Adopted by Resolution of the Board of Directors on August 6, 2019.

 



10

 

 

ATTACHMENT A

 

RELEASE

 

This Release (the “Release”) is required to be delivered by ________________
(“Executive”) as a condition of Executive’s receipt of severance and other
benefits under the PolarityTE, Inc. (“Company”), Change in Control Compensation
Plan (the “Plan”).

 

1. Executive agrees that, in consideration of the severance and other benefits
to which he/she is eligible under the terms of the Plan, Executive hereby
releases and forever discharges the Company, as well as its affiliates and all
of their respective directors, officers, employees, members, agents, and
attorneys (the “Released Parties”), of and from any and all manner of actions
and causes of action, suits, debts, claims, and demands whatsoever, in law or
equity, known or unknown, asserted or unasserted, which he/she ever had, now
has, or hereafter may have on account of his/her employment with the Company,
the termination of his/her employment with the Company, and/or any other fact,
matter, incident, claim, injury, event, circumstance, happening, occurrence,
and/or thing of any kind or nature which arose or occurred prior to the date
when he/she executes this Release, including, but not limited to, any and all
claims for wrongful termination; breach of any implied or express employment
contract; unpaid compensation of any kind; breach of any fiduciary duty and/or
duty of loyalty; breach of any implied covenant of good faith and fair dealing;
negligent or intentional infliction of emotional distress; defamation; fraud;
unlawful discrimination, harassment; or retaliation based upon age, race, sex,
gender, sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Utah Anti-Discrimination Act, as amended; the Equal Pay Act of 1963,
as amended (“EPA”); the Americans with Disabilities Act of 1990, as amended
(“ADA”); the Family and Medical Leave Act, as amended (“FMLA”); the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Sarbanes-Oxley
Act of 2002, as amended (“SOX”); the Worker Adjustment and Retraining
Notification Act of 1988, as amended (“WARN”); and/or any other federal, state,
or local law(s) or regulation(s); any and all claims for damages of any nature,
including compensatory, general, special, or punitive; and any and all claims
for costs, fees, or other expenses, including attorneys’ fees, incurred in any
of these matters. The Company also acknowledges that Executive does not release
or waive any claims, and that he/she retains any rights he/she may have, to any
vested 401(k) monies (if any) or benefits (if any), or any other benefit
entitlement that is vested as of the Termination Date (as defined in the Plan)
pursuant to the terms of any Company-sponsored benefit plan governed by ERISA.
Nothing contained herein shall release the Company from its obligations set
forth in the Plan. However, this general release and waiver of claims excludes,
and the Executive does not waive, release, or discharge any right to file an
administrative charge or complaint with, or testify, assist, or participate in
an investigation, hearing, or proceeding conducted by, the Equal Employment
Opportunity Commission or other similar federal or state administrative
agencies, although the Executive waives any right to monetary relief related to
any filed charge or administrative complaint. Executive is not waiving rights or
claims that otherwise cannot be waived by applicable law, including without
limitation claims: (a) that may arise after the Termination Date, (b) for
indemnification and/or advanced expenses under applicable law, any directors and
officers liability insurance, applicable certificate of incorporation or
by-laws, (c) to enforce the Plan, (d) to exercise vested equity awards
determined as of the Termination Date, (e) to benefits that have accrued and are
payable pursuant to the Company’s employee benefit plans, including deferred
compensation plans, (f) for unemployment insurance benefits; (g) for workers’
compensation benefits related to any injury he/she sustained in the course of
his/her duties for the Company, (h) to rights under the Consolidated Omnibus
Reconciliation Act of 1985, as amended, (“COBRA”), and (i) to his/her rights, if
any, under the Uniformed Services Employment and Reemployment Rights Act
(USERRA) 38 U.S.C. § 4301, et seq.

 



11

 

 

[Without limiting the generality of Section 1, above, Executive acknowledges and
agrees that he/she is waiving and releasing any rights he/she may have under the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”) (29 U.S.
Code §621 et seq.), and that this waiver and release is knowing and voluntary.
Executive and the Company agree that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after Executive has executed
this Release. Nothing in this Release prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
Release under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. Executive
acknowledges that the consideration given for this Release under the Plan is in
addition to anything of value to which he/she was already entitled. The Company
advises Executive in this Release to consult with an attorney prior to executing
this Release. Executive understands that insofar as this Release relates to
Executive’s rights, if any, under the ADEA, it shall not become effective or
enforceable until seven days after he/she signs it. Executive acknowledges that
he/she has been advised to consult with an attorney if he/she chooses before
signing this Release. Executive understands that he/she has the right to revoke
this Release, insofar as it extends to Executive’s claims, if any, under the
ADEA, by written notice of such to the Company within seven (7) calendar days
following his/her signing this Release. Any such revocation must be in writing
and hand-delivered to the Company or, if sent by mail, postmarked within the
applicable revocation period, sent by certified mail, return receipt requested,
and addressed to: PolarityTE, Inc., Attention: General Counsel, 123 N. Wright
Brothers Drive, Salt Lake City, Utah, 84116.]1

 

2. Executive agrees not to sue any Released Party or participate in any lawsuit
against a Released Party concerning any claim released under Section 1 above, or
to challenge the enforceability of this Release or the release given hereby.
This covenant not to sue does not apply to any claim that Executive did not
knowingly and voluntarily sign this Release as required by the ADEA and the
Older Workers Benefit Protection Act.

 

3. Notwithstanding the above, Executive is not waiving and is not being required
to waive any right that cannot be waived under law, including the right to file
an administrative charge or participate in an administrative investigation or
proceeding; provided, however, that Executive hereby waives all right to any
monetary recovery should any foreign, federal, state or other administrative
agency pursue any claims on Executive’s behalf arising out of or related to
employment with and/or termination of employment with any of the Released
Parties.

 

4. Executive and the Company each agree to treat this Release as confidential
and will not discuss or disclose, the terms of this Release, other than his/her
immediate family members, attorneys and financial advisors, or as required by
law.

 

1 Retain this section if ADEA applicable to Executive.

 



12

 

 

5. Executive has been advised that this Release shall be executed by him/her no
earlier than Executive’s Termination Date and no later than forty-five (45) days
after Executive’s Termination Date.

 

6. Executive expressly acknowledges and understands that this Release is not an
admission of liability under any statute or otherwise by Company, and it does
not admit any violation of Executive’s legal rights.

 

7. The parties agree that this Release shall be binding upon and inure to the
benefit of Executive’s assigns, heirs, executors and administrators as well as
all Releasees.

 

8. This Release shall in all respects be interpreted, enforced and governed in
accordance with the laws of the state of Utah, without regard to principles of
conflicts of laws, and furthermore, any dispute regarding this Release shall be
subject to the exclusive jurisdiction of any court of competent jurisdiction
located in Salt Lake County, Utah.

 

9. The language of all parts of this Release shall in all cases be construed as
a whole, according to its fair meaning, and not strictly for or against any of
the parties. In the event that one or more provisions of this Release shall for
any reason be held to be illegal or unenforceable, this Release shall be revised
only to the extent necessary to make the Release or such provision(s) legal and
enforceable.

 

EXECUTIVE

 

    Print Name:       Date  

 



13

 

 